DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
The examiner is aware of the functional/intended use language in the claims.

Claim Objections
            Claim  6 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim  20 is objected to because of the following informalities:
The term “to be” is not a positive limitation inasmuch as the term is in future tense and implies a change in condition in the future. This does not serve to limit the structure in the present tense. Appropriate correction is required.
Claim 3 objected to because of the following informalities: (therein). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 18   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 17       the term “high-frequency control inputs” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear what is the source of  the high-frequency control inputs, how the ducted fan would realize it and how the ducted fan could receive it.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Bishop.  (US 20170015417, Multi-Propulsion Design For Unmanned Aerial Systems).
Kimchi et al.  (US 9908632, Adjustable Unmanned Aerial Vehicles With Multiple Lifting Motors And Propellers).
Demont et al.  (US 20200317357, POWER SUPPLY STORAGE AND FIRE MANAGEMENT IN ELECTRICALLY-DRIVEN AIRCRAFT).
Newsted et al.  (US 11091265, Auto Rotating Canister).
Bostan.  (US 20060231675, Gyro-stabilized Air Vehicle).
Mores et al.  (US 20200283134, MULTIROTOR ELECTRIC AIRCRAFT WITH REDUNDANT SECURITY ARCHITECTURE).
Goossen et al.  (US 20110084162, Autonomous Payload Parsing Management System And Structure For An Unmanned Aerial Vehicle).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6-8, 10, 11, 13-19 and 27  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi.

Re claim 1    Referring to the figures and the Detailed Description, Bishop discloses: 
    An unmanned aerial vehicle (UAV), comprising: a power generation system comprising an internal combustion engine and one or more batteries (batteries), configured to generate power for propulsion of the UAV (¶ 0015), wherein
 the internal combustion engine is configured to power a lift propeller, generating vertical lift of the UAV (102 and 105), and 
However Bishop fails to teach as disclosed by Kimchi: the batteries are configured to power a micro-propeller assembly, propelling the UAV in a forward direction or multiple additional directions (112, … in the form of battery power for propelling the UAV in a forward direction or multiple additional directions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Kimchi teachings of the batteries are configured to power a micro-propeller assembly, propelling the UAV in a forward direction or multiple additional directions into the Bishop to provide power for the UAV and the propeller motors.

Re claim 2    Referring to the figures and the Detailed Description, Bishop, as modified above, discloses:  The UAV of claim 1, wherein the power generation system is mechanically or electronically coupled to, and between, the lift propeller and the micro-propeller assembly (Bishop ¶ 0046).

Re claim 4    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:  The UAV of claim 1, wherein the power generation system further comprises an alternator driven by the internal combustion engine, and is configured to charge the batteries during flight (Bishop ¶ 0046).

Re claim 5    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:  The UAV of claim 1, wherein the internal combustion engine and the batteries are configured to operate simultaneously during flight (Bishop ¶ 0046, indication of the internal combustion engine and the batteries are configured to operate simultaneously during flight).

Re claim 6    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:  The UAV of claim 5, wherein the batteries are configured to solely operate without the internal combustion engine when fuel supply on the UAV is close to being depleted (Kimchi col. 5, 47-50, The power module(s) 112 are coupled to and provide power for the UAV control system 110, the propeller motors and the payload engagement mechanism).

Re claim 8    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:  The UAV of claim 1, wherein the batteries are configured to power on-board avionics and attitude control mechanisms, each motor of the micro-propeller assembly, and a payload on the UAV during flight (Kimchi col. 5, 47-50, The power module(s) 112 are coupled to and provide power for the UAV control system 110, the propeller motors and the payload engagement mechanism).

Re claim 10    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:  The UAV of claim 1, wherein the lift propeller is configured to produce a force in an upward direction that lifts the UAV from the ground (Kimchi col. 4, 13-20, The power module(s) 112 are coupled to and provide power for the UAV control system 110, the propeller motors and the payload engagement mechanism).

Re claim 11    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 1, wherein the lift propeller is housed in a centrally located ducted fan (Bishop 105, 106).

Re claim 13    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 1, wherein the micro-propeller assembly is mechanically and/or electronically coupled to a ducted fan around an upper portion of the ducted fan (Bishop 107, 118 and 105, 106 and ¶ 0015, … all onboard electronic components).

Re claim 14    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 13, wherein the ducted fan is mechanically and/or electronically coupled to the power generation system (Bishop 101, 102 and ¶ 0015).

Re claim 15    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 13, wherein the micro-propeller assembly comprises a plurality of micro-propellers, each of which are coupled to an electric motor (Bishop 107, 110).

Re claim 16    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 15, wherein each electric motor is coupled to the batteries, and is configured to drive a corresponding one of the plurality of micro-propellers (Bishop ¶ 0044) and to provide roll, pitch, and yaw control (Kimchi maneuverability propellers 102, maneuverability propellers providing high agility, have been construed to provide roll, pitch, and yaw control).

Re claim 17    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 15, wherein each of the plurality of micro-propellers are mounted at or around an upper portion of the ducted fan to accept high-frequency control inputs not realizable by the ducted fan (Bishop duct 118 surrounds the duct fan therefore the high-frequency control inputs not realizable by the ducted fan).

Re claim 18    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 17, wherein each of the plurality of micro-propellers are configured to counter torque produced by the ducted fan (Kimchi col. 3, 55-59).

Re claim 19    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   The UAV of claim 1, further comprises a ducted fan that is centrally located on the UAV (Bishop 118, 105 and 106).

Re claim 27    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:    An unmanned aerial vehicle (UAV), comprising: a power generation system configured to provide power to a lift propeller, wherein the lift propeller is configured to generate vertical lift of the UAV; and a micro-propeller assembly configured to propel the UAV in a forward direction or multiple additional directions, wherein the micro-propeller assembly comprises a plurality of micro-propellers, each of which are distributed symmetrically around an upper portion of a centrally housed duct fan.
(Claim 27 is similar in scope to Claim 1; therefore, Claim 27 is rejected under the same rationale as Claim 1).

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi and further in view of Demont.

Re claim 3    Referring to the figures and the Detailed Description, Bishop, as modified above,  fails to teach as disclosed by Demont:  The UAV of claim 1, wherein the power generation system further comprises a thermal shroud to enclose the batteries therein and protect the batteries from heat generated by the internal combustion engine (¶ 0016).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Kimchi teachings of a thermal shroud to enclose the batteries therein and protect the batteries from heat generated by the internal combustion engine into the Bishop, as modified above, to provide thermal protection to the batteries.

Claim(s)  7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi and further in view of Newsted.

Re claim 7    Referring to the figures and the Detailed Description, Bishop, as modified above,  fails to teach as disclosed by Newsted:   The UAV of claim 1, wherein the batteries are configured to store energy harvested from conditions external to the UAV, when the conditions external to the UAV force a shaft on the power generation system to turn (col. 5, l 18-23).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Newsted teachings of the batteries are configured to store energy harvested from conditions external to the UAV, when the conditions external to the UAV force a shaft on the power generation system to turn into the Bishop, as modified above, so that the electrical power can be delivered directly to electronic components or stored in a battery for future use while in the autorotation mode.

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi and further in view of Bostan.

Re claim 9    Referring to the figures and the Detailed Description, Bishop, as modified above,  fails to teach as disclosed by Bostan:   The UAV of claim 1, wherein the lift propeller is a variable pitch lift propeller (0067).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Bostan teachings of the lift propeller is a variable pitch lift propeller into the Bishop, as modified above, such that the pitch of the blades can be changed to alter the propulsion force provided by the lift propeller. 

Claim(s)  12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi and further in view of Mores.

Re claim 12    Referring to the figures and the Detailed Description, Bishop, as modified above,  fails to teach as disclosed by Mores:   The UAV of claim 11, wherein the lift propeller is configured to perform autorotation when power to the ducted fan is eliminated either intentionally or through internal combustion engine or battery failure (¶ 0018).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Mores teachings of the lift propeller is configured to perform autorotation when power to the ducted fan is eliminated either intentionally or through internal combustion engine or battery failure into the Bishop, as modified above, so that the electrical power can be delivered directly to electronic components or stored in a battery for future use while in the autorotation mode.

Claim(s)  20-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi and further in view of Goossen.

Re claim 20    Referring to the figures and the Detailed Description, Bishop, as modified above,  fails to teach as disclosed by Goossen:   The UAV of claim 19, wherein the ducted fan comprises a double wall, allowing fuel supply to be stored within interior of the double wall (¶ 0041).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Goossen teachings of the ducted fan comprises a double wall, allowing fuel supply to be stored within interior of the double wall into the Bishop, as modified above, to include the fuel tank within the duct to reduce the aerodynamic drag.

Re claim 21    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:    The UAV of claim 19, wherein the ducted fan forms a conical shape, narrowing towards the distal end of the ducted fan (Goossen fig. 8, item 54).

Re claim 22    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses: The UAV of claim 21, wherein the conical shape of the ducted fan is configured to reduce drag during forward flight fan (Goossen fig. 8, item 54, well known the conical shape of the ducted fan is configured to reduce drag during forward flight fan).

Re claim 23    Referring to the figures and the Detailed Description, Bishop, as modified above,  fails to teach as disclosed by Goossen:   The UAV of claim 1, further comprising: a pair of lifting wings to provide lift and increase efficiency during forward flight of the UAV, wherein the pair of lifting wings are mechanically coupled to an outer surface of a ducted fan (Goossen item 58).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to add the Goossen teachings of a pair of lifting wings to provide lift and increase efficiency during forward flight of the UAV, wherein the pair of lifting wings are mechanically coupled to an outer surface of a ducted fan into the Bishop, as modified above, to generate lift for increased efficiency during forward flight of the UAV.

Re claim 24    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:    The UAV of claim 23, wherein the pair of lifting wings pivot about an axis allowing the UAV to rotate from a horizontal direction to a vertical direction and visa-versa (Goossen item 0015).

   Re claim 25    Referring to the figures and the Detailed Description Bishop, as modified above, fails to teach: each of the pair of wings comprise a control surface combine functions of both ailerons and elevators to control roll and pitch of the UAV. 
The Examiner takes official notice that it is old and well known in the art that each of the pair of wings comprise a control surface combine functions of both ailerons and elevators to control roll and pitch of the UAV. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Redecker to comprise of each of the pair of wings comprise a control surface combine functions of both ailerons and elevators to control roll and pitch of the UAV as it is old and well known and it would have achieved the predictable result of increasing the maneuverability by using a control surface combine functions of both ailerons and elevators to control roll and pitch of the UAV.  

Claim(s) 26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bishop and further in view of Kimchi and further in view of Bostan and further in view of Mores.

Re claim 26    Referring to the figures and the Detailed Description, Bishop, as modified above,  discloses:   An unmanned aerial vehicle (UAV), comprising: a power generation system comprising of a liquid-fuel based internal combustion engine and one or more batteries to power the UAV, wherein the power generation system is configured to generate power for propulsion of the UAV and charge the one or more batteries; and a centrally housed ducted fan comprising a variable pitch lift propeller configured to provide lift to the UAV and autorotate the UAV when power to the ducted fan is eliminated.
(Claim 26 is similar in scope to Claims 1, 9 and 12; therefore, Claim 26 is rejected under the same rationale as Claims 1, 9 and 12).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642